Citation Nr: 1702831	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  16-37 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Danville, Illinois


THE ISSUE

Entitlement to reimbursement for non-VA medical expenses incurred as a result of treatment at the Memorial Medical Center for services rendered from December 25, 2015 through January 12, 2016. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to December 1975, with service in Camp Lejeune, North Carolina.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2016 administrative decision of the Department of Veterans Affairs Medical Center in Danville, Illinois.

In January 2017, the Veteran testified before the undersigned during a videoconference hearing held at the Chicago, Illinois RO.  A copy of the hearing transcript has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Entitlement to payment or reimbursement of medical expenses incurred at a non VA facility under 38 U.S.C.A. § 1728 requires that: (a) the care and services rendered were for an adjudicated service-connected disability, for a non service-connected disability associated with and held to be aggravating an adjudicated service- connected disability, for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47 (i); and (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part); and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. 
 § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Veterans Millennium Health Care and Benefits Act (VMHCBA) also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. 
  § 1728.  Eligibility in part requires that the veteran has no coverage under a health-plan contract for payment or reimbursement.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

In this case, the Veteran requests medical reimbursement for non-VA medical expenses incurred as a result of treatment at the Memorial Medical Center for services rendered from December 25, 2015 through January 12, 2016.  

During this hospitalization, the Veteran, who served at Camp Lejeune, was diagnosed with multiple myeloma and also filed a service connection claim for multiple myeloma.  The outstanding service connection claim is not before the Board, as it is pending before the Louisville, Kentucky RO, which handles the claims related to contaminated drinking water at Camp Lejeune.

There is pending legislation which establishes presumptive service connection for Veterans who served at Camp Lejeune and are diagnosed with eight diseases to include multiple myeloma; this pending law would update 38 C.F.R. §§ 3.307 and 3.309.

In March 2016, an administrative decision denied the Veteran's claim for medical reimbursement under 38 U.S.C.A. § 1725, as the Veteran had received some coverage of the medical expense from Medicare, which constituted coverage under a health-plan contract for payment or reimbursement.  The AOJ did not consider possible entitlement under 38 U.S.C.A. § 1728 (West 2014).

A remand is required because there is a pending claim for service connection for multiple myeloma which is intertwined with the medical reimbursement claim on appeal.  The medical center is requested to coordinate with the Louisville, Kentucky RO to ensure that all proper development is undertaken on the service connection claim and the claim is adjudicated.  In this regard, as of the date of this decision, the Board notes that there is a 60-day stay on cases relating to the pending legislation on Camp Lejeune presumptive cases, as the legislation is pending.  Then, after the claim is adjudicated, if a grant is warranted, the medical reimbursement claim must be readjudicated under 38 U.S.C.A. § 1728 as well as 38 U.S.C.A. § 1725.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The medical center is requested to coordinate with the Louisville, Kentucky RO to ensure that all proper development is undertaken on the outstanding service connection claim for multiple myeloma and the claim is adjudicated.  

2.  Then, after the claim of service connection is adjudicated, the medical reimbursement claim must be readjudicated under 38 U.S.C.A. § 1728 as well as 38 U.S.C.A. § 1725. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




